United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-20537
                          Conference Calendar


JAVIER CEBALLOS TORRES,

                                      Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-1258
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Javier Ceballos Torres, federal prisoner # 83471-079,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition challenging his convictions for possession with intent

to distribute 500 or more grams of cocaine and possession of a

firearm in furtherance of a drug-trafficking crime.     He argues

that a 28 U.S.C. § 2241 petition is the appropriate vehicle for

attacking his convictions based on a new rule of law set forth by

the Supreme Court.   He argues that, in view of Bailey v. United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20537
                                -2-

States, 516 U.S. 137 (1995), his firearm conviction should be

vacated because he did not use or carry the firearm in

furtherance of drug-trafficking activity.   Because Torres has not

shown that his claims were foreclosed by circuit law when he

filed his 28 U.S.C. § 2255 motion, Torres has not shown that his

claims fall within the savings clause of 28 U.S.C. § 2255.     See

Reyes-Requena v. United States, 243 U.S. 893, 903 (5th Cir.

2001).   Further, Torres’ claim, that there was no evidence that

he possessed the firearm in furtherance of a drug-trafficking

offense, was raised and rejected on direct appeal.   See United

States v. Ceballos-Torres, 218 F.3d 409, 410 (5th Cir. 2000).      He

may not relitigate this claim.   See United States v. Rocha, 109

F.3d 225, 230 (5th Cir. 1997).   Therefore, the district court’s

dismissal of Torres’ 28 U.S.C. § 2241 petition is AFFIRMED.

     For the first time on appeal, Torres argues that: (1) the

district court did not have jurisdiction to enhance his sentence;

(2) his five-year sentence for the firearm offense violated his

plea agreement; (3) his conviction and sentence for possession

with intent to distribute 500 or more grams of cocaine should be

vacated in view of Apprendi v. New Jersey, 530 U.S. 466, 490

(2000); and (4) his counsel was ineffective.   This court will not

consider new claims raised for the first time on appeal.     See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).